                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    HEIDI LYNN PENDERGAST,                               Case No. 19-cv-01272-JD
                                                       Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE WHY
                                                 v.                                          CASE SHOULD NOT BE
                                   9
                                                                                             DISMISSED
                                  10    CDCR,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, a state prisoner, filed a pro se petition for a writ of habeas corpus pursuant to 28

                                  14   U.S.C. § 2254. Petitioner was convicted in Napa County, which is in this district, so venue is

                                  15   proper here. See 28 U.S.C. § 2241(d). She has paid the filing fee.

                                  16                                             BACKGROUND

                                  17           Petitioner states that she was sentenced to six years after pleading nolo contendere to

                                  18   residential burglary and vehicle theft. Petition at 1-2. She states that she filed no appeals.

                                  19   Petition at 3

                                  20                                               DISCUSSION

                                  21
                                                STANDARD OF REVIEW
                                  22
                                               This Court may entertain a petition for writ of habeas corpus “in behalf of a person in
                                  23
                                       custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                  24
                                       violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.
                                  25
                                       Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading
                                  26
                                       requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of
                                  27
                                       habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court
                                  28
                                   1   must “specify all the grounds for relief available to the petitioner ... [and] state the facts supporting

                                   2   each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’

                                   3   pleading is not sufficient, for the petition is expected to state facts that point to a ‘real possibility

                                   4   of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d

                                   5   688, 689 (1st Cir. 1970)).

                                   6           LEGAL CLAIMS

                                   7           Petitioner alleges that she received ineffective assistance of counsel and that there was

                                   8   prosecutorial misconduct. Petitioner also states that no claims have been appealed in state court.

                                   9   Before she may challenge either the fact or length of her confinement in a habeas petition in this

                                  10   Court, petitioner must present to the California Supreme Court any claims she wishes to raise in

                                  11   this Court. See Rose v. Lundy, 455 U.S. 509, 522 (1982) (holding every claim raised in federal

                                  12   habeas petition must be exhausted). The general rule is that a federal district court must dismiss a
Northern District of California
 United States District Court




                                  13   federal habeas petition containing any claim as to which state remedies have not been exhausted.

                                  14   Id.

                                  15           It appears that petitioner has presented an entirely unexhausted petition. Petitioner shall

                                  16   show cause why the petition should not be dismissed without prejudice as unexhausted. Petitioner

                                  17   may also request a stay. In Rhines v. Weber, 544 U.S. 269 (2005) the United States Supreme

                                  18   Court found that a stay and abeyance of a mixed federal petition should be available only in the

                                  19   limited circumstance that good cause is shown for a failure to have first exhausted the claims in

                                  20   state court, that the claim or claims at issue potentially have merit and that there has been no

                                  21   indication that petitioner has been intentionally dilatory in pursuing the litigation. Rhines, supra,

                                  22   at 277-78. A district court also has the discretion to stay a petition containing only unexhausted

                                  23   claims. Mena v. Long, 813 F.3d 907, 909 (9th Cir. 2016).

                                  24                                               CONCLUSION

                                  25           1.      Within twenty-eight (28) days of service of this order, petitioner must show cause

                                  26   why this case should not be dismissed as unexhausted or she may file a motion for a stay and

                                  27   address the legal standards set forth above.

                                  28           2.      Petitioner must keep the Court informed of any change of address and must comply
                                                                                            2
                                   1   with the Court’s orders in a timely fashion. Failure to do so may result in the dismissal of this

                                   2   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). See Martinez v.

                                   3   Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                   4          IT IS SO ORDERED.

                                   5   Dated: May 3, 2019

                                   6

                                   7
                                                                                                    JAMES DONATO
                                   8                                                                United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        HEIDI LYNN PENDERGAST,
                                   4                                                          Case No. 19-cv-01272-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        CDCR,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on May 3, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Heidi Lynn Pendergast ID: WG0089
                                       Puerta La Cruz Conservation Camp #14
                                  18   32363 Highway 79
                                       Warner Springs, CA 92086
                                  19

                                  20

                                  21   Dated: May 3, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          4
